Citation Nr: 0336416	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  02-20 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to assignment of a higher disability rating 
for residuals of a right navicular fracture, currently rated 
as 20 percent disabling.

2.  Entitlement to assignment of a higher disability rating 
for residuals of a right knee injury, postoperative, 
currently rated as 10 percent disabling.


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1997 to June 2001.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which granted service connection for residuals of a 
right navicular fracture with a noncompensable rating 
effective from June 11, 2001, and service connection for 
residuals of a right knee injury with a 10 percent rating 
effective from June 11, 2001.  A notice of disagreement was 
received in August 2002, a statement of the case was issued 
in October 2002 and a substantive appeal was received in 
November 2002.  By rating decision in April 2003, the RO 
increased the rating for the right navicular disability to 20 
percent, effective from June 11, 2001.


FINDINGS OF FACT

1.  The veteran's service-connected disability, described for 
rating purposes as residuals of a right navicular fracture, 
is productive of tenderness on the talar joint, a 4-inch non-
tender scar, pain when walking or standing on toes, minimal 
degenerative changes, and slight restriction to dorsiflexion 
and plantar flexion of the ankle with full range of motion of 
the toes.

2.  The veteran's service-connected disability, described for 
rating purposes as right knee injury, postoperative, is 
productive of a 3-inch non-tender scar and pain when walking 
on toes and heel with no dislocation, no subluxation, no 
instability, no laxity, no ankylosis, no inflammatory 
arthritis, no tenderness on objective examination and full 
range of motion.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 20 percent for residuals of a right navicular 
fracture have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); ); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Code 
5271 (2003).

2.  The criteria for entitlement to a disability rating in 
excess of 10 percent for right knee injury, postoperative, 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Code 5257 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2003).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for his disabilities.  A July 2001 RO 
letter informs the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought and 
advised him of the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board therefore finds that the notice 
requirements of the law and regulation have been met.

Pursuant to 38 U.S.C.A. § 5103(a), upon receipt of a complete 
or substantially complete claim, VA must notify the claimant 
and claimant's representative, if any, of any information or 
evidence which has not already been provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(b) 
further provides that if such information or evidence is not 
received by VA within one year from the date of VA's notice 
to the claimant under 38 U.S.C.A. § 5103(a), no benefit may 
be paid or furnished by reason of the claimant's application.  
One of the regulations promulgated by VA to implement VCAA 
has recently been invalidated.  Specifically, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held invalid the provisions of 38 C.F.R. 
§ 3.159(b)(1) which allowed a decision to be made before the 
one year period for submitting new evidence had expired with 
the proviso that if the information or evidence was 
subsequently provided within the one year period, then VA 
would readjudicate the claim.  Paralyzed Veterans of America, 
et al. v. Secretary of Veterans Affairs, 345 f.3d 1334 (Fed. 
Cir. 2003).  However, in the present case, in correspondence 
received by the RO in August 2001, the appellant has 
indicated that there is no additional evidence to submit.  
The Board therefore finds that there is no prejudice to the 
appellant as a result of any legal deficiency in the VCAA 
notice furnished by the RO pursuant to the invalidated 
regulation and that no useful purpose would be served by 
further delaying appellate review to provide corrected notice 
that the appellant has one year to provide additional 
information or evidence.  It is clear from communications 
from the appellant that he seeks appellate review without 
further delay.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records and VA medical records.  As the record reflects that 
the veteran has received a VA medical examination, the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
Moreover, no additional pertinent evidence has been 
identified by the veteran as relevant to this issue.  Under 
these circumstances, the Board finds no further action is 
necessary to assist the veteran with the claim.

Analysis

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Since the veteran is 
appealing the original assignment of a disability rating 
following an award of service connection, the severity of his 
foot and knee disabilities are to be considered during the 
entire period from the initial assignment of the rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

Right Foot

The record shows that the veteran had a motorcycle accident 
in service and crushed his right foot navicular bone.  The 
veteran underwent a VA examination in March 2001.  At the 
examination, the veteran reported continuous pain in the 
right foot with weakness and stiffness.  He denied any 
swelling, heat or redness.  He claimed that he had difficulty 
standing or walking on the foot without pain and that he had 
pain when sitting after walking.

On objective examination, the examiner found that the veteran 
had full range of motion of his toes and ankle dorsiflexion 
of 0-15 degrees and plantar flexion of 0 to 30 degrees.  The 
Board notes that full range of motion for the ankle is 0-20 
degrees dorsiflexion and 0 to 45 degrees plantar flexion.  
38 C.F.R. § 4.71, Plate II.  The examiner noted that the 
veteran had tenderness on the talar joint on palpation and a 
non-tender 4-inch scar.  The veteran experienced pain when 
walking or standing on his toes.  X-ray reports showed 
degenerative changes.

Initially the Board notes the x-ray evidence of degenerative 
changes and notes that Diagnostic Code 5010 instructs that 
arthritis due to trauma is to be rated as degenerative 
arthritis, which is rated under Diagnostic Code 5003.  
Diagnostic Code 5003 dictates that degenerative arthritis is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5003.  
The specific joint involved in the present case is the ankle, 
and limitation of ankle motion is rated by Diagnostic Code 
5271.  Diagnostic Code 5271 provides for a 10 percent rating 
for moderate limitation of ankle motion and a 20 percent 
rating for marked limitation of ankle motion. 38 C.F.R. § 
4.71a, Diagnostic Code 5271.

The Board notes that the veteran is currently rated at a 20 
percent disability rating for his foot disability under Code 
5271.  This is the highest rating available under this Code.  
The Board has considered all other applicable Diagnostic 
Codes for this disability, but there is no ankylosis present 
to warrant a higher rating under 5270.  Therefore, after 
careful consideration of the evidence, the Board finds that 
the veteran's disability does not warrant an increased rating 
at this time.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that criteria for submissions for assignment of 
the extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Right Knee 

The evidence of record shows that the veteran also injured 
his right knee in the motorcycle accident in service and had 
a repair of an anterior cruciate ligament tear in his right 
knee.  The veteran underwent a VA examination in March 2003.  
The veteran reported having continuous pain in his right knee 
with stiffness and giving way of the right knee.  He reported 
his right knee occasionally locking up and experiencing 
fatigability and lack of endurance in the knee.  He said he 
used over the counter pain medication for his pain and that 
he experienced acute activation after prolonged standing and 
walking.  He stated that he had no episodes of dislocation or 
recurrent subluxation.

On objective examination, it was noted that the veteran did 
not use a crutch, brace, cane or corrective shoes.  The 
veteran had a 3-inch scar that was well healed and non-tender 
on the medial and lateral side of his knee.  The veteran 
walked with a right-sided limp.  He had difficulty walking on 
his toes and heels because of pain.  His knee did not give 
way during the examination.  There was no abnormal shoe wear.  
The examiner noted that there was no tenderness in the 
popliteal space, no difference in leg length, no medial or 
lateral instability or laxity of the ligaments of the knee 
joint and no inflammatory arthritis.  Range of motion for the 
right knee was 0-140 degrees.  The Board notes that normal 
range of motion for the knees is 0-140 degrees.  38 C.F.R. 
§ 4.71, Plate II.  X-rays of the right knee revealed a normal 
knee joint.  The examiner's diagnosis was status post repair 
of the anterior cruciate ligament of the left knee, with 
complications from infection and continuing pain after 
treatment of the infection.  The Board acknowledges that the 
examiner refers to the left knee in the diagnosis; however, 
the Board believes that this is simply a typographical error 
and that the diagnosis is for the right knee as it is 
consistent with the reported and objective symptoms noted for 
the right knee.

The veteran's right knee disability is currently rated under 
Diagnostic Code 5257.  Under Diagnostic Code 5257, a 10 
percent rating is warranted where there is slight recurrent 
subluxation or lateral instability of the knee and a 20 
percent rating is warranted where the recurrent subluxation 
or lateral instability of the knee is moderate.  A 30 percent 
rating is warranted where there is severe recurrent 
subluxation or lateral instability of the knee.  Thirty 
percent is the highest rating available under this diagnostic 
code.  See 38 C.F.R. § 4.71(a), Diagnostic Code 5257.  
Although there does not appear to be evidence of even slight 
recurrent subluxation or lateral instability, the RO has 
nevertheless assigned a 10 percent rating.  While not 
articulated by the RO, it would appear that the RO assigned 
the 10 percent rating in recognition of the veteran's 
complaints of intermittent instability and pain.  However, 
without evidence of moderate recurrent subluxation or lateral 
instability, the Board finds no basis for assigning a rating 
in excess of 10 percent under Code 5257.

The Board also notes that separate ratings may be assigned 
for knee disability under Diagnostic Codes 5257 and 5003 
where there is X-ray evidence of arthritis in addition to 
recurrent subluxation or lateral instability.  See generally 
VAOPGCPREC 23-97 and VAOPGCREC 9-98.  The opinions of the 
VA's General Counsel appear to require persuasive evidence 
that a claimant actually suffers from the symptomatology set 
forth in the different rating codes before separate ratings 
may be assigned.  However, in the present case, there is no 
x-ray evidence of arthritis.  Therefore, there is no basis 
for an additional, separate rating.

In sum, the evidence of record demonstrates that the 
veteran's knee disability is currently manifested by a 3-inch 
non-tender scar and pain when walking on toes and heel with 
no dislocation, no subluxation, no instability, no laxity, no 
ankylosis, no inflammatory arthritis, no tenderness on 
objective examination and full range of motion.  As noted 
above, under Diagnostic Code 5257, a 20 rating is not 
warranted unless there is evidence of moderate recurrent 
subluxation or lateral instability of the knee.  In the 
present case, although the veteran subjectively complained of 
intermittent giving way of the knee, there is no objective 
evidence of subluxation or instability of the knee.  
Therefore, a 20 percent rating is not warranted.

The Board has considered other possible Diagnostic Codes for 
this disability.  However, there is no evidence of ankylosis 
to warrant a higher rating under 5256, no evidence of 
dislocated semilunar cartilage with frequent locking to 
warrant a higher rating under 5258 or evidence of limitation 
of flexion or extension of the leg to warrant a higher rating 
under 5260 or 5261.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that criteria for submissions for assignment of 
the extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Conclusion

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
determination as to either issue.


ORDER

The appeal is denied as to both issues.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



